

117 HCON 8 IH: Honoring and memorializing the life and sacrifice of Officer Brian D. Sicknick.
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 8IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Phillips (for himself, Mr. Keating, Mr. McGovern, Mr. Suozzi, Mr. Kilmer, Mr. Malinowski, Ms. Norton, Mrs. Dingell, Mr. Hastings, Mr. Swalwell, Ms. Dean, Ms. Wild, Ms. Sánchez, Mr. Pallone, Mr. Moulton, and Mrs. Demings) submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONHonoring and memorializing the life and sacrifice of Officer Brian D. Sicknick.Whereas, on January 6, 2021, thousands of insurrectionists carried out a violent attack against the United States Capitol in a failed attempt to disrupt and harm lawmakers certifying the outcome of the 2020 Presidential election;Whereas these individuals actively assaulted United States Capitol Police officers and other uniformed law enforcement officers with metal pipes, discharged chemical irritant, and took up other weapons against officers;Whereas rioters breached police perimeters, scaled the walls of the Capitol, and broke through doors and windows to gain entry to the Capitol;Whereas while these events were unfolding across the Capitol complex, United States Capitol Police officers were simultaneously responding to multiple reports of pipe bombs and suspicious vehicles in the immediate area surrounding the United States Capitol;Whereas Officer Brian D. Sicknick, a twelve-year veteran of the Capitol Police, sustained multiple injuries as a result of violent encounters with insurrectionists; andWhereas Officer Brian D. Sicknick later succumbed to his injuries, dying in the line of duty defending the United States Capitol complex and protecting all who serve and work throughout: Now, therefore, be itThat—(1)the United States holds sincere gratitude and a deep respect for United States Capitol Police Officer Brian D. Sicknick for his courage in the line of duty and for the sacrifice he made to protect Members, staff, and employees inside the United States Capitol;(2)the United States extends its condolences to Officer Brian D. Sicknick’s family and loved ones during this difficult time;(3)no later than January 31, 2022, the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate shall select an appropriate memorial that shall be located in the United States Capitol and that shall honor the life and sacrifice of Officer Brian D. Sicknick; and(4)the memorial shall state the purpose of the honor and the name of the officer on whom the honor is bestowed.